Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing January 30, 2009 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, D.C. 20549 Re: General New York Municipal Money Market Fund File No.: 811-4870 Dear Sir or Madam: Transmitted for filing is Form N-CSR for the above-referenced Registrant for the Annual period ended November 30, 2008. Please direct any questions or comments to the attention of the undersigned at (212) 922-6620. Sincerely, /s/ Judith C. Canonica Judith C. Canonica Paralegal JCC Enclosure
